NO. 07-02-0531-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL E

                                    APRIL 14, 2003

                         ______________________________


                   BALDEMAR OLIVARES JIMENEZ, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

              NO. 13,525-C; HONORABLE PATRICK A. PIRTLE, JUDGE

                        _______________________________

Before QUINN and REAVIS, JJ., and BOYD, S.J.1


      On October 22, 2002, appellant Baldemar Olivares Jimenez was found guilty of the

offense of delivery of a controlled substance in an amount of four grams or more but less

than 200 grams.     His punishment was assessed at ten years confinement in the



      1
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment. Tex. Gov’t Code Ann. §75.002(a)(1) (Vernon Supp. 2003).
Institutional Division of the Texas Department of Criminal Justice and a fine of $2,000. He

gave timely notice of appeal from his conviction.


       We have now received appellant’s motion to be allowed to withdraw his notice of

appeal and to dismiss the appeal. His attorney has joined in the motion. Because

appellant’s motion meets all the requirements of Texas Rule of Appellate Procedure

42.2(a) and this court has not delivered its decision prior to receiving appellant’s motion,

it is hereby granted.


       Having dismissed the appeal at appellant’s request, no motions for rehearing will

be entertained and our mandate will issue forthwith.



                                                 John T. Boyd
                                                 Senior Justice

Do not publish.




                                             2